SOMERYILLE, J.
It is now a settled rule in this State, established by a series of decisions, that a landlord may maintain an action on the case against any one or more defendants, who, with notice of the landlord’s lien for rent or advances, purchases from the tenant the crops grown on the rented premises, and afterwards removes or converts them, so as to defeat, or otherwise obstruct, the enforcement of such lien by the statutory remedy of áttachment. The theory of these cases is, that the removal, or other conversion of the crops, was an unlawful act, by which an injury has been done the landlord, the extent of which is the value of his lien.' — Lake v. Gaines, 75 Ala. 143 ; Hurst v. Bell, 72 Ala. 336 ; Kennon v. Wright, 70 Ala. 434; Boggs v. Price, 64 Ala. 514; Lavender v. Hall, 60 Ala. 214 ; Westmoreland v. Foster, 60 Ala. 448 ; Lomax v. LeGrand, Ib. 537; Hussey v. Peebles, 53 Ala. 432, The *393principle is analogous to, if not strictly identical with, that which affords a like remedy against one who converts property upon which a plaintiff has an equitable mortgage. — Rees v. Coats, 65 Ala. 256 ; Collier v. Faulk, 69 Ala. 58 ; Mayer v. Taylor, Ib. 403 ; Hurst v. Bell, supra.
The rulings of the court indicate, that this principle was recognized and applied so far as to protect the lien of the plaintiff for rent and advances for the year 1881; but it was limited to this particular year, and denied so far as to exclude from its operation the advances made by the plaintiff, as landlord, for the previous year, 1880. We can see no sufficient reason for this distinction.' There is no difference in the dignity or nature of the landlord’s lien for rent, and that for advances. Each is placed by the statute upon precisely the same basis of equality. Code, 1876, § 3467. The same is true whenever a tenant fails to discharge his indebtedness for rent a-nd advances for any year, and “ continues his tenancy under the same landlord the balance so due for rent and advances is “held as so much advanced by the landlord towards making the crop of the succeeding year,” and operates as a lien upon the crop and upon the articles advanced, or other articles for which they may be bartered or exchanged. — Code, 1876, § 3469; Acts 1878-79, p. 72.
The essential thing contemplated - by the latter section is the continuation of the relation of landlord and tenant between the same parties for another year. It is not material that the same acreage of land should be cultivated, nor indeed the same land. The purpose of the statute is to afford such security to the landlord as to remove the temptation, frequently presented, of denuding the tenant of all that he has, so as to cripple, if not destroy, his ability to continue his tenancy another year. It is the identity of the relation, therefore, and not the identity of the land cultivated, which seems to be embraced within the spirit as well as the letter of this law. It would lead to much confusion and inconvenience in agricultural contracts of this character, should the rule be established, that the lieu given by this statute would be forfeited and lost irrevocably by the accident of the landlord’s adding or subtracting a few acres of land in undertaking to contract for a new tenancy for a succeeding year. We are satisfied that the General Assembly did not so intend. The statement, therefore, in the complaint — -that the tenant, Powell, occupied and rented, during the year 1881, some other lands belonging to the plaintiff, additional to those rented the previous year — would not operate to deprive him of his lien upon the crops either for the rent or advances, which had been brought forward as a balance from the year 1880.
*394The Circuit Court erred in sustaining the demurrer; and its judgment must be reversed, and the cause remanded.
Clopton, J., not sitting.